IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ALLEN LANARD MCGRIFF,                    NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4326

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Allen Lanard McGriff, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondent.


PER CURIAM.

      Upon consideration of petitioner’s response to the Court’s order of October 9,

2015, the Court has determined that its jurisdiction to review the lower tribunal’s Order

Denying Petition for Writ of Habeas Corpus was not timely invoked.

      The order was filed with the lower tribunal on July 6, 2015. Petitioner’s motion

for rehearing, filed pursuant to the mailbox rule on July 29, 2015, was untimely. Fla.

R. Civ. P. 1.530(b). The motion therefore failed to delay rendition of the underlying
Order Denying Petition for Writ of Habeas Corpus. Fla. R. App. P. 9.020(i). As a

result, the order was rendered on July 6, 2015. In order to invoke the district court’s

jurisdiction in a timely manner, a petition for writ of certiorari must be filed within 30

days of rendition of the order on review. Fla. R. App. P. 9.100(c)(1). Here, the

petition for writ of certiorari was filed more than 30 days after rendition of the order to

be reviewed, and therefore failed to invoke the Court’s jurisdiction in a timely manner.

Accordingly, the petition is dismissed.

BENTON, RAY, and OSTERHAUS, JJ., CONCUR.




                                            2